UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/10 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS GLOBAL REAL ESTATE SECURITIES FUND - DREYFUS LARGE CAP EQUITY FUND - DREYFUS LARGE CAP GROWTH FUND - DREYFUS LARGE CAP VALUE FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund March 31, 2010 (Unaudited) Common Stocks97.2% Shares Value ($) Australia8.8% CFS Retail Property Trust 464,650 799,474 Commonwealth Property Office Fund 1,292,780 1,073,619 Mirvac Group 1,205,370 1,631,509 Stockland 369,110 1,351,468 Westfield Group 334,230 3,698,877 Austria.5% Conwert Immobilien Invest 37,740 a Canada4.1% Allied Properties Real Estate Investment Trust 13,380 267,429 Brookfield Properties 54,830 844,867 Calloway Real Estate Investment Trust 21,180 442,306 Chartwell Seniors Housing Real Estate Investment Trust 194,170 1,386,041 RioCan Real Estate Investment Trust 55,180 1,004,014 Finland1.1% Citycon 275,870 France6.5% Gecina 6,240 690,599 Klepierre 27,840 1,093,475 Mercialys 27,890 1,002,018 Unibail-Rodamco 17,260 3,496,853 Hong Kong17.2% Agile Property Holdings 388,000 529,710 China Overseas Land & Investment 672,600 1,519,452 China Resources Land 360,000 782,664 Hang Lung Properties 400,000 1,612,519 Henderson Land Development 401,000 2,825,089 Hongkong Land Holdings 341,000 1,728,870 Hysan Development 217,000 627,446 New World Development 246,892 483,338 Shimao Property Holdings 288,000 529,689 Shui On Land 451,000 230,604 Sino Land 196,000 384,212 Sun Hung Kai Properties 363,000 5,460,721 Japan9.7% Goldcrest 23,680 626,384 Kenedix Realty Investment 245 658,033 Mitsubishi Estate 159,000 2,602,096 Mitsui Fudosan 125,000 2,121,885 Mori Hills REIT Investment 205 450,171 Nippon Building Fund 106 912,718 Nomura Real Estate Office Fund 90 505,402 Sumitomo Realty & Development 81,000 1,541,331 Singapore4.4% Allgreen Properties 851,000 723,893 Ascott Residence Trust 482,000 427,235 CapitaLand 826,000 2,344,058 Suntec Real Estate Investment Trust 572,000 547,897 Yanlord Land Group 130,000 173,773 Sweden.8% Castellum 72,670 Switzerland1.1% PSP Swiss Property 16,252 United Kingdom5.7% Big Yellow Group 121,320 a 625,949 Derwent London 11,030 228,641 Great Portland Estates 166,720 795,423 Hammerson 220,810 1,318,199 Land Securities Group 177,610 1,827,363 London & Stamford Property 162,440 292,721 Segro 87,200 422,913 United States37.3% AMB Property 25,980 b 707,695 American Tower, Cl. A 19,270 a 821,095 Boston Properties 24,550 b 1,852,052 Brandywine Realty Trust 70,990 b 866,788 Camden Property Trust 25,230 b 1,050,325 DiamondRock Hospitality 29,560 a 298,852 Digital Realty Trust 14,650 b 794,030 Duke Realty 81,820 b 1,014,568 Equity Residential 47,920 b 1,876,068 Essex Property Trust 13,210 b 1,188,240 Federal Realty Investment Trust 7,230 b 526,416 HCP 34,630 b 1,142,790 Home Properties 11,710 b 548,028 Host Hotels & Resorts 97,090 b 1,422,369 HRPT Properties Trust 52,190 406,038 Kilroy Realty 31,360 b 967,142 Kimco Realty 94,650 b 1,480,326 LaSalle Hotel Properties 14,420 b 335,986 Macerich 24,304 b 931,086 Nationwide Health Properties 17,810 b 626,021 Pebblebrook Hotel Trust 17,650 371,180 ProLogis 113,420 b 1,497,144 Public Storage 38,260 b 3,519,537 Regency Centers 26,030 b 975,344 Simon Property Group 53,400 b 4,480,260 SL Green Realty 14,760 b 845,305 Starwood Hotels & Resorts Worldwide 15,980 745,307 Sunstone Hotel Investors 28,670 a 320,244 Taubman Centers 11,510 b 459,479 UDR 44,630 787,273 Ventas 24,950 b 1,184,626 Vornado Realty Trust 28,180 b 2,133,226 Total Common Stocks (cost $86,642,083) Other Investment2.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,760,000) 2,760,000 c Total Investments (cost $89,402,083) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $89,402,083. Net unrealized appreciation on investments was $7,519,011 of which $9,884,186 related to appreciated investment securities and $2,365,175 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Diversified REITs 30.8 Health Care 4.5 Hotels 4.0 Industrial 2.3 Multifamily 5.6 Office 13.3 Real Estate Services 7.4 Regional Malls 6.1 Residential .7 Retail 12.1 Self Storage 4.3 Shopping Centers 4.4 Specialty 1.7 Money Market Investment 2.8  Based on net assets. See notes to financial statements. 100-465-65 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 36,174,840 - - Equity Securities - Foreign+ 57,986,254 - Mutual Funds 2,760,000 - - + See Statement of Investments for country and industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund March 31, 2010 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary12.0% Avon Products 73,990 2,506,041 Costco Wholesale 36,500 2,179,415 International Game Technology 114,550 2,113,448 Johnson Controls 95,150 3,138,999 Lowe's 101,110 2,450,906 Target 44,400 2,335,440 Wal-Mart Stores 47,050 2,615,980 Walt Disney 97,750 3,412,452 Yum! Brands 50,270 1,926,849 Consumer Staples7.5% Colgate-Palmolive 21,720 1,851,847 Kellogg 33,000 1,763,190 Kraft Foods, Cl. A 65,440 1,978,906 PepsiCo 49,250 3,258,380 Philip Morris International 45,930 2,395,709 Procter & Gamble 43,995 2,783,564 Energy12.0% Chevron 49,800 3,776,334 Exxon Mobil 80,690 5,404,616 Halliburton 88,400 2,663,492 Occidental Petroleum 22,860 1,932,584 Plains Exploration & Production 69,990 a 2,099,000 Schlumberger 40,630 2,578,380 Southwestern Energy 58,690 a 2,389,857 Valero Energy 91,700 1,806,490 Financial17.6% ACE 35,330 1,847,759 Aflac 52,510 2,850,768 American Express 60,345 2,489,835 Citigroup 671,800 a 2,720,790 Hudson City Bancorp 120,160 1,701,466 Invesco 112,246 2,459,310 JPMorgan Chase & Co. 87,010 3,893,697 MasterCard, Cl. A 9,430 2,395,220 Morgan Stanley 63,240 1,852,300 PNC Financial Services Group 51,210 3,057,237 State Street 50,870 2,296,272 U.S. Bancorp 85,550 2,214,034 Wells Fargo & Co. 108,800 3,385,856 Health Care12.9% Abbott Laboratories 43,380 2,285,258 Allergan 36,300 2,371,116 Cardinal Health 60,580 2,182,697 Covidien 40,730 2,047,904 Gilead Sciences 46,980 a 2,136,650 Johnson & Johnson 35,900 2,340,680 Medtronic 39,020 1,757,071 Merck & Co. 70,533 2,634,408 Pfizer 111,100 1,905,365 Teva Pharmaceutical Industries, ADR 43,330 2,733,256 Thermo Fisher Scientific 35,240 a 1,812,746 Industrial11.5% Caterpillar 37,940 2,384,529 Deere & Co. 31,300 1,861,098 Eaton 39,250 2,973,973 Emerson Electric 53,750 2,705,775 General Electric 173,730 3,161,886 Honeywell International 50,470 2,284,777 Union Pacific 46,100 3,379,130 United Technologies 38,370 2,824,416 Information Technology19.4% Accenture, Cl. A 51,250 2,149,937 Apple 26,920 a 6,324,315 Cisco Systems 145,140 a 3,777,994 Corning 125,320 2,532,717 Google, Cl. A 7,010 a 3,974,740 Hewlett-Packard 57,030 3,031,145 Intel 194,380 4,326,899 International Business Machines 15,480 1,985,310 Marvell Technology Group 94,270 a 1,921,222 Microsoft 90,770 2,656,838 Research In Motion 22,670 a,b 1,676,447 Texas Instruments 88,230 2,158,988 Materials3.0% Air Products & Chemicals 32,400 2,395,980 Freeport-McMoRan Copper & Gold 24,140 2,016,655 Monsanto 17,900 1,278,418 Utilities3.3% AT & T 48,480 1,252,723 Questar 41,810 1,806,192 Sempra Energy 40,650 2,028,435 Verizon Communications 34,900 1,082,598 Total Common Stocks (cost $172,941,321) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,419,000) 1,419,000 c Total Investments (cost $174,360,321) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's security on loan is $1,508,802 and the total market value of the collateral held by the fund in U.S. Government and Agency securities is valued at $1,576,132. c Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $174,360,321. Net unrealized appreciation on investments was $13,745,390 of which $23,174,424 related to appreciated investment securities and $9,429,034 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 182,277,008 - - Equity Securities - Foreign+ 4,409,703 - - Mutual Funds 1,419,000 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
